Case: 14-15010     Date Filed: 01/07/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-15010
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:10-cv-01591-CAP



DEON D. JONES,

                                                            Plaintiff-Appellant,

                                  versus

LOCKHEED MARTIN CORPORATION,

                                                           Defendant-Appellee,

LOCKHEED MARTIN AERONAUTICS COMPANY, et al.,

                                                                     Defendants.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (January 7, 2016)
               Case: 14-15010      Date Filed: 01/07/2016     Page: 2 of 5


Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Deon Jones filed this pro se appeal of the district court’s dismissal of his

discrimination claims under the Americans with Disabilities Act (“ADA”) and

state law against his former employer, Lockheed Martin Corporation

(“Lockheed”). The district court dismissed Jones’s claims with prejudice for

repeated failure to obey a court order requiring him to properly file an amended

complaint. Jones argues on appeal that the district court erred because his

amended complaint presented a prima facie claim of discrimination under the

ADA. Upon careful consideration, we affirm.

       “We review de novo a district court’s ruling on a motion to dismiss.” Shotz

v. Cates, 256 F.3d 1077, 1079 (11th Cir. 2001). To survive a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) the complaint must provide

sufficient factual allegations to state a claim for relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A court may

draw reasonable factual inferences in favor of the plaintiff, but need not accept any

legal conclusions in the complaint. Id.

       To state an ADA discrimination claim, a plaintiff must allege that he was

disabled, qualified to perform the job, and discriminated against because of his

disability. Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th


                                             2
               Case: 14-15010      Date Filed: 01/07/2016    Page: 3 of 5


Cir. 2004). A district court has discretion to exercise supplemental jurisdiction

over state-law claims that relate to a federal claim. See 28 U.S.C. § 1367(a). If a

district court dismisses all of a plaintiff’s federal claims, we encourage it to also

dismiss any remaining state claims. Raney v. Allstate Ins. Co., 370 F.3d 1086,

1089 (11th Cir. 2004) (per curiam).

      We review for abuse of discretion a dismissal pursuant to Federal Rule of

Civil Procedure 41(b), which allows a district court to dismiss an action for failure

to comply with local rules. Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir. 1993).

Local Rule 41.3 for the Northern District of Georgia authorizes a court to dismiss a

civil case if the plaintiff “fail[s] or refuse[s] to obey a lawful order of the court.”

N.D. Ga. Civ. R. 41.3(A)(2). A dismissal under this rule operates as a dismissal

with prejudice unless the court specifies otherwise. Id. R. 41.3(B).

      Because dismissal with prejudice is a drastic remedy, it is appropriate only

where there is a clear record of delay or willful contempt and lesser sanctions

would be insufficient. Kilgo, 983 F.2d at 192. Dismissal with prejudice is

appropriate “where a party, as distinct from counsel, is culpable” for the failure to

comply. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1338 (11th Cir.

2005). It is generally not an abuse of discretion for a district court to dismiss a suit

for disregard of an order if the litigant was warned and still failed to comply.

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).


                                            3
               Case: 14-15010     Date Filed: 01/07/2016     Page: 4 of 5


      The district court did not err in finding that Jones failed to state a

discrimination claim under the ADA. Jones properly identified his disability in his

amended complaint. However, he never alleged with sufficient facts that

Lockheed discriminated against him because of this disability. See Cleveland, 369

F.3d at 1193. Jones only alleged with sufficient facts that Lockheed terminated

him for reasons unrelated to his disability.

      Because Jones failed to state a claim as necessary to survive a Rule 12(b)(6)

motion to dismiss, the district court did not abuse its discretion by dismissing his

ADA and state-law claims with prejudice under Rule 41(b). After Jones failed to

state a claim in his initial complaint, the district court noted the deficiencies in

Jones’s complaint and dismissed his ADA claim without prejudice to allow him to

file an amended complaint. The court warned Jones after he filed several

extraneous exhibits instead of an amended complaint that it would dismiss his

claims if he failed to adhere to the court’s orders regarding how to file his amended

complaint.

      Jones then amended his complaint, but he again failed to state a claim or

follow the district court’s orders regarding which claims to include in the

complaint. The court allowed Jones yet another opportunity to file his amended

complaint, and again warned that it would dismiss his claims if Jones failed to

follow the court’s orders. Instead of filing a second amended complaint, Jones


                                            4
              Case: 14-15010      Date Filed: 01/07/2016   Page: 5 of 5


moved for the district court judges involved in his case to recuse themselves and he

filed an improper appeal to this Court of the district court’s non-final order.

      Under these circumstances, the district court did not abuse its discretion in

dismissing Jones’s claims under Rule 41(b) based on his failure to obey a lawful

court order in accordance with Local Rule 41.3. See N.D. Ga. Civ. R. 41.3(A)(2).

The district court properly warned Jones twice that his failure to comply with its

orders would result in dismissal of his claims. See Moon, 863 F.2d at 837, 839.

Also, the district court determined that no lesser sanction would suffice, because it

had already attempted the lesser sanction of dismissal without prejudice to no

avail. See Kilgo, 983 F.2d at 192. The district court also properly dismissed

Jones’s remaining state-law claims when it dismissed his ADA claim. See Raney,

370 F.3d at 1089.

      After careful review of the record and consideration of the parties’ briefs, we

affirm.

      AFFIRMED.




                                           5